Citation Nr: 1614229	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-44 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971. 

This matter comes before the Board of Veterans'' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified at a May 2012 hearing before the undersigned Veterans Law Judge, which was held at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

This claim was remanded in July 2012 and January 2015 for further development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the record indicates that the duty to assist has not been fulfilled with regard to the Veteran's claim.  In January 2013, the Veteran reported that pertinent VA treatment records were outstanding.  Particularly, he requested that VA obtain an evaluation that had been completed by his treating physician, Dr. J.S.  The Veteran's VA treatment records since July 17, 2012 have not been associated with the claims file; accordingly, the Board finds these identified, outstanding VA treatment records may be pertinent to his claim on appeal and should be obtained. 

Further, upon associating the Veteran's updated treatment records with the claims file, the claims file should once again be sent for consideration by the Director of Compensation Service regarding entitlement to an extraschedular TDIU, as the updated records may affect the previous determination made in May 2015.  

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate efforts to obtain any outstanding VA treatment records since July 2012, to include any mental health treatment records from the Pembroke Pines Community Bases Outpatient Center. 

2. After the above-referenced development has been completed, refer this case to the Director of Compensation Service for consideration of whether the Veteran is entitled to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The claims folder and a copy of this remand should be provided to, and reviewed by, the Director.

3. Then, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




